Title: New York Ratifying Convention. Notes for Speech of July 12, [12 July 1788]
From: Hamilton, Alexander
To: 


[Poughkeepsie, New York, July 12, 1788]


A. I. A republic a word used in various senses.
Has been applied to aristocracies and monarchies.

1. To Rome under the Kings.
2. To Sparta though a Senate for life.
3. To Carthage though the same.
4. To United Netherlands, though Stadholder, Hereditary nobles:
5. To Poland though aristocracy and monarchy
6. To Great Britain though Monarchy &c

II.
Again great confusion about the words. Democracy, Aristocracy, Monarchy





I.
Democracy defined by some Rousseau &c

A government exercised by the collective body of the People
2 Delegation of their power has been made the criterion of Aristocracy

II.
Aristocracy has been used to designate governments.
1. Where an independent few possessed sovereignty.
2. Where the representatives of the people possessed it.

III.
Monarchy, where sovereignty in the hands of a single man



☞
General idea—Independent in his situation. in any other sense would apply to State of New York






III.
Democracy in my sense, where the whole power of the government in the people





I. Whether exercised by themselves, or


2. By their representatives chosen by them either mediately or immediately and legally accountable to them.





IV.
Aristocracy where whole sovereignty is permanently in the hands of a few for life or hereditary

V. Monarchy where the whole sovereignty is in the hands of one man for life or hereditary.

VI. Mixed government when these three principles unite.

B.




I.
Consequence, the proposed government a representative democracy.



1. House of representatives directly chosen by the people for two years.
2. Senate indirectly chosen by them for six years
3. President indirectly chosen by them for four years.
☞ Thus legislative and executive representatives of the people.
4. Judicial power, representatives of the people indirectly chosen during good behaviour.
5. All officers indirect choice of the people.
☞ Constitution revocable and alterable by the people.


C.
I.
This representative democracy as far as is consistent with its genius has all the features of good government. These features.




1. An immediate and operative representation of the people which is found in the house of representatives.
2. Stability and Wisdom which is found in the Senate.
3. A vigorous executive which is found in the president.
4. An independent judicial, which is found in the Supreme Court &c.

b. A seperation of the essential powers of government. Ascertain the sense of the Maxim.
I. One department must not wholly possess the powers of another.
= Montesquieu.
= British Government.
II. Departments of power must be seperated, yet so as to check each other.
1. Legislative
2. Legislative executive.
3. Judicial legislative.
4. Legislative judicial.
☞ All this done in the proposed Constitution.



1. Legislative in the Congress, yet checked by negative of the Executive.
2. Executive in the President, yet checked by impeachment of Congress.

3. Judicial check upon legislative, or Interpretation of Laws.
4. And checked by Legislative through Impeachment.

D.
1
Can such a Government apply to so extensive a Territory? Exaggerated ideas of extent.





N
45° 
42° 





S
 31 
 31 






 14 
 11 

434 




973. 
764½
mean
868¾
by






750 





Great Britain
2
De[s]potic Government for a large country to be examined.


 


Review

Security against Corruption respecting offices—

I First house of representatives chosen every second year &c
II
Senate for 6 years by LegislaturesRotation every two years probable increase—
III
Executive manner of appointment compensation—Negotiation of treatiesNomination of officers—
IV
Judicial power constitution of judgesExtent of powersinferior CourtsTrial by juryCriminal cases—


Powers

I To provide revenue for the common defence
II to regulate commerce
III to declare war
IV to raise & support armies

V admission of new States
V Disposal of property
Miscellaneous advantages
I to prohibit importation of slaves prior to 1808
II account to be rendered of expenditure of monies
III No state shall emit bills of Credit tender ex post facto law or law impairing the obligation of contracts, or grant title of nobility
V Definition of treason
V Guarantee of republican Governments

Discussion

I Concurrent jurisdiction
objections to system proposed recapitulation with additional idea respecting necessity of standing army—

General observation
1 on restraint of revenue necessitating a standing army
2 on restraint upon power respecting Militia tending to the same point
3 on restraint upon reeligibil⟨it⟩y of the executive after 8 years
 with a Council of influence—

Desireable amendments
Structure of Government
1 in relation to house of representatives
2 in relation to Court of impeachments
3 in relation to standing armies

4 in relation to trial by jury
This being the character of the constitution we are to adopt it is evident that it would be unwise upon speculative defects to reject it or even to do what might by possibility amount to a rejection—
Let us now examine the nature of the propo[sition] before us—

I
First inquiry have we power—
1   Trace it Convention direct that it be submitted to Conventions for assent and ratification—
2   Congress send it to legislatures to be submitted in conformity to that resolution
3   Joint resolutions submit it for that purpose—


☞

Consequence we are to assent or reject and have no power to bind the people by amendments of any kind—



{
Amendments make a new constitution & in this case the people would be bound upon a contingency of 9 States calling a Convention


II
Could Congress receive it




1 People Creators
2 Congress and all its attributes The Creature
☞ Consequence no attribute or character or power but these—What is or is not a ratification is to be sought for them
3 Is it or is not an assent to that Constitution? It is not
☞ Congress therefore cannot consider it as such

☞

The best is this—It is professedly a condition which requires a subsequent assent—
2 Congress must be organised to assent
3 It is not therefore a valid original ratification
3 Nor according to the instrument by which Congress are created—

☞

Can Congress assent—
1. If they can their power must result in theory from the nature of delegated power—or
2. From some express provision in the Constitution—
3 There is no such express provision—New States—Mode of alteration
4 Contrary to theory
5 The Depositation of delegated power can neither increase nor diminish. Leg. pow[er]
6 Examine argument about forbearing exercise
7 Maxim legislature cannot bind itself nor alienate itself

Therefore
8 Congress cannot constitutionally accept if they were to attempt it, their act would be nugatory


What number shall be sufficient to assent to Cond[i]t[io]ns



Is it probable it will be accepted?


I Difficulty will begin with present Congress about place
II Precedent
III Obstacle from prejudgment of present Congress many of whom will probably be members of that
IV Perhaps from the desire of some states to dismember us—
V From pride for after all ten receivin[g] the lawWant of confidence &c
VI From unwillingness to submit the matter to discretion of a minority
Disadvantages
I If we are out of the Union we cannot have a voice in amendments—


I Cui bono? Is it a ground on which we can stand?




